Citation Nr: 1711423	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  10-06 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected temporomandibular joint (TMJ) syndrome and tinnitus.
					

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from November 1987 to April 1988, with additional service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for bilateral hearing loss, to include as due to TMJ.  The Chicago, Illinois RO currently has jurisdiction over the appeal.

A Board videoconference hearing was held in October 2015 and a transcript of that hearing is of record.

In June 2016, the Board remanded the appeal for further evidentiary development.  


FINDING OF FACT

The Veteran does not have current hearing loss to an extent recognized as a disability for VA purposes.

CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral hearing loss, to include as secondary to service-connected TMJ syndrome and tinnitus.  

Initially, the Board notes that the June 2016 remand directed VA obtain updated VA treatments records and a copy of a March 2008 audiogram administered by a private examiner, along with an updated VA examination should those records demonstrate hearing loss for VA purposes under 38 C.F.R. § 3.385.  Updated VA treatment records were thereafter associated with the record, which do not demonstrate bilateral hearing loss for VA purposes.  Moreover, the Veteran was contacted in June 2016 requesting that he provide the VA with an authorization to obtain the private audiogram.  The Veteran did not provide VA with the authorization, but instead, in an August 2016 due process waiver, instructed the Agency of Original Jurisdiction to forward the his case to the Board immediately for adjudication.  Accordingly, the Board finds that there has been substantial compliance with its prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Direct service connection requires evidence showing: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the current disability and the disease or injury incurred or aggravated in service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection is also warranted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94%.  38 C.F.R. § 3.385.  To be considered adequate for VA purposes, an examination for hearing impairment must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).

Here, the record contains two VA examination reports and one private examination report.  The May 2007 VA audiology examination report shows that the Maryland CNC speech discrimination score for the Veteran's right ear was 100% and for the left ear was 98%.

The puretone auditory thresholds were as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
20
30
20
15
Left Ear
15
15
20
10
10

A March 2008 report from a private audiologist indicates that an audiogram showed a "very mild hearing loss bilaterally." The report does not include the audiogram showing puretone thresholds for each of the required frequencies, and, though the examiner states that the Veteran's speech discrimination is 100%, the letter does not indicate what type of test was administered.  Therefore, this examination report is not adequate for rating purposes.  38 C.F.R. § 4.85(a).

The Veteran also underwent a February 2016 VA audiology examination.  The results of that examination show that, per the Maryland CNC test, the Veteran's right ear speech discrimination score was 94% and left ear speech discrimination score was 98%.

The puretone auditory thresholds were as follows: 


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
20
20
10
10
Left Ear
15
10
15
5
5

As noted above, the Veteran has not provided the appropriate release to obtain the March 2008 private audiogram, he has not undergone any other reported hearing examinations during the appeal period, and there is no medical or lay evidence of any other treatment for hearing loss during the appeal period.  He is certainly competent to report the symptoms and history of his claimed hearing loss, and the Board has no legitimate basis to challenge the credibility of his assertions.  However, the determination of whether a Veteran's hearing loss constitutes a hearing disability for VA purposes is determined by a mechanical application of the definition found in 38 C.F.R. § 3.385 to audiometric (pure tone threshold and Maryland CNC) testing results.  Hence, the Veteran's opinion that he has a current hearing loss disability is not competent evidence.

In sum, because the adequate examinations of record do not meet the requirements for current hearing loss under 38 C.F.R. § 3.385, the Veteran's impaired hearing cannot be considered a disability for VA purposes.  Therefore, the first element of service connection is not met at any point during the appeal period, and the claim fails on both a direct and secondary basis  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of present disability there can be no successful claim); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C.A. § 1131 as requiring the existence of a present disability for VA compensation purposes).


ORDER

Service connection for bilateral hearing loss, to include as secondary to service-connected TMJ syndrome and tinnitus, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


